                          AdamsDocument
         Case 7:11-cr-01040-SHS & Commissiong
                                        481 Filed 06/11/20
                                                   LLP     Page 1 of 1


                                     Attorneys at Law
65 BROADWAY SUITE 715                                                        MARTIN E. ADAMS
NEW YORK, NY 10006                                                   KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                            ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                         WWW.AMCMLAW.COM


                                                                             June 10, 2020


VIA ECF AND ELECTRONIC MAIL
                                                        MEMO ENDORSED
Hon. Sidney H. Stein
United States District Court Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: United States v. Marion Tingman, 11 Cr. 1040 (SHS) – Briefing schedule in
    connection with application for compassionate release

Dear Judge Stein:

I write to request an extension of time to supplement Mr. Tingman’s letter to June 19,
2020. The Government has consented to the application. I have contacted FCI Danbury,
via email, to schedule a legal call with Mr. Tingman. However, I have not received a
response. Since then, I have followed up with an additional email, left a message with
Mr. Tingman’s counselor and contacted both the Government and former MCC
Supervisory Attorney Adam Johnson to assist me with scheduling a phone call. I will
continue to keep the Court updated regarding my efforts to speak with Mr. Tingman. I
propose the following briefing schedule: defense counsel submission - June 19, 2020;
Government response – June 26, 2020. Accordingly, I request an extension of time to
supplement Mr. Tingman’s letter.


Respectfully Submitted,
                                              Application granted.

Karloff C. Commissiong, Esq.                  Dated: New York, New York
                                                     June 11, 2020

cc: (1) AUSA Michael Gerber
